department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date wta-n-109352-00 cc intl br6 uilc internal_revenue_service national_office field_service_advice memorandum for from subject elizabeth g beck senior technical reviewer cc intl br6 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice wta-n-109352-00 legend a b c accounting firm fsc1 newcorp state possession uscorp year year year year year issue under the facts presented whether fsc1 or its related_supplier uscorp timely filed a redetermination pursuant to temp sec_1 a -1t e with respect to commissions payable by uscorp to fsc1 for year conclusions no neither fsc1 nor uscorp timely filed a redetermination with respect to commissions payable by uscorp to fsc1 for year because under the facts presented the requirements of temp sec_1 a -1t e were not met temp sec_1 a -1t e requires first that both the fsc’s and related supplier’s statutes of limitation for refund under sec_6511 must be open and second that any redetermination shall affect both the fsc and the related_supplier here fsc1's period of limitation for assessment had expired before uscorp and fsc1 filed their respective redeterminations for year therefore any redetermination could not affect fsc1 in addition the requirement that the statutes of limitation for making claims for refund be open for the fsc and the related_supplier was not met the voluntary payment by fsc1 which was made after its period of limitation on refund on fsc1's original return had expired had no effect on fsc1's refund period of limitation for purposes of temp sec_1 a -1t e therefore uscorp made its redetermination after the expiration of fsc1's period of limitation for refund had expired wta-n-109352-00 facts uscorp now known as newcorp is a u s_corporation headquartered in state uscorp is a coordinated_examination_program taxpayer and is examined each year fsc1 a corporation incorporated in possession is a wholly-owned subsidiary of uscorp fsc1 properly elected treatment as a foreign_sales_corporation fsc pursuant to sec_922 and sec_927 and receives a commission on certain items exported by uscorp both uscorp and fsc1 file u s income_tax returns on a calendar_year basis this memorandum addresses u s income_tax returns filed by uscorp and fsc1 for year uscorp uscorp filed its original year income_tax return form_1120 u s_corporation income_tax return on july of the following year year uscorp and the service timely executed form sec_872 consent to extend the time to assess tax for year extending uscorp’s period of limitation for assessment for year to december year during year while under examination for year and two subsequent taxable years uscorp retained accounting firm to recompute its commissions payable to fsc1 several times between june and august of year uscorp orally stated to the exam team that it intended to file refund claims based upon increased commissions payable to fsc1 for the taxable years under audit and that the increased commissions would cause fsc1 to have additional taxable_income there is no evidence to suggest that uscorp informed the exam team of the amount of uscorp’s anticipated refund for any taxable_year under audit or the amount of the redetermined fsc commissions when these statements were made several years later on february year uscorp filed an amended_return form 1120x claiming a refund in the amount of dollar_figurea for year based upon increased commission expenses payable to fsc1 due to a change from grouping of transactions to a transaction-by-transaction basis fsc1 subject_to a six-month filing extension through september year fsc1 timely mailed its year income_tax return form 1120-fsc u s income_tax return of a foreign_sales_corporation on september year to the philadelphia service_center the service_center received fsc1's year income_tax return three days later on september year fsc1's year income_tax return was not examined by the service fsc1 and the service did not execute form sec_872 to extend fsc1’s period of limitation to assess tax beyond the initial three-year assessment_period under sec_6501 fsc1 failed to attempt to preserve its period of limitation for assessment for year wta-n-109352-00 on september year a date more than three years after the service received fsc1’s original return for year fsc1 remitted an electronic payment to the service in the amount of dollar_figureb for year on september year uscorp mailed on behalf of fsc1 fsc1’s amended form 1120-fsc for year to the service the amended form 1120-fsc which was signed and dated september year reflected additional tax due in the amount of dollar_figureb based upon increased commission income in the amount of dollar_figurec to fsc1 this amended_return was received by the service on september year on october year the service processed fsc1’s dollar_figureb electronic payment the increased commission payments to fsc1 were also reflected in uscorp’s amended_return filed several years later on february year as referenced above law and analysis overview of the law sec_6501 states the general_rule on the period of limitation for assessment of tax and requires the service to assess tax due within three years after the return was filed sec_6501 provides several exceptions to the general_rule in particular sec_6501 states that the service and taxpayers may enter into agreements to extend the period of limitation for assessment of tax provided the agreement is executed before the expiration of the period for assessment under sec_6501 or as previously extended under sec_6501 sec_6511 states the general_rule on the period of limitation for filing a refund claim and requires a taxpayer to file a claim for a refund of an overpayment_of_tax the later of three years from the time the return was filed or two years from the time the tax was paid sec_6511 provides several exceptions to the general_rule in particular sec_6511 provides that if the service and a taxpayer have entered into an agreement to extend the period of limitation for assessment of tax pursuant to sec_6501 the period for filing a claim_for_refund shall not expire before six months after the expiration of the extended period for assessment sec_7502 and sec_301_7502-1 state the general_rule that a return claim statement or other document is deemed to be filed on the date of the postmark stamp that the document is mailed rather than the date that it is received by the service after its due_date mailbox rule provided the postmark date falls within the prescribed period or on or before the prescribed due_date of the return claim statement or document therefore if a return or claim is postmarked timely the return claim or document is considered timely filed even if received after the it is unclear whether uscorp had any authority to represent fsc1 a separate taxpayer before the service with respect to fsc1’s income_tax liabilities wta-n-109352-00 last date prescribed to file the document or claim sec_301_7502-1 hence sec_7502 applies only where a document is delivered to the service after the last date prescribed for filing 669_f2d_1342 9th cir sec_301_7502-1 a return or refund claim that is filed prior to the due_date as extended is deemed filed on the date of receipt by the service id sec_7502 applies only to documents as defined in sec_1 b including a claim or statement sec_1 a b therefore it does not apply to the payment of any_tax sec_1 a sec_301_6402-3 provides that a properly executed original or amended income_tax return eg form 1120x shall constitute a claim_for_refund_or_credit within the meaning of sec_6402 and sec_6511 for the amount of the overpayment disclosed by such return or amended_return for purposes of sec_6511 a claim_for_refund_or_credit is considered filed on the date on which such return or amended_return is considered filed except if the requirements of sec_301_7502-1 relating to timely mailing treated as timely filing are met if the requirements of sec_301_7502-1 are met the claim is considered filed on the date of the postmark stamped on the cover in which the return or amended_return was mailed sec_301 a further provides that an amended_return shall constitute a claim_for_refund_or_credit if it contains a statement setting forth the amount determined as an overpayment and advising whether such amount shall be refunded to the taxpayer or shall be applied as a credit sec_6401 defines the term overpayment to include the part of a payment of any internal revenue tax that is assessed or collected after the expiration of the period for assessment sec_6401 provides that no amount_paid shall be considered to be an overpayment solely by reason of the fact that there was no tax_liability in respect of which such amount was paid in the case of an overpayment_of_tax sec_6402 provides that the service may credit the amount of the overpayment against any_tax liability of the party that made the overpayment and refund any balance to the party the rules governing redeterminations of fsc commissions for taxable years beginning before date are contained in temp sec_1 a - 1t e and pertain to transactions of a fsc and its related_supplier see t d 1987_1_cb_184 a related_supplier is defined as a related_party that directly supplies to a fsc property or services which are disposed by the fsc in a transaction that produces foreign_trading_gross_receipts or as in this case a related_party which uses the fsc as a commission agent to dispose_of any property or services that produce foreign_trading_gross_receipts temp sec_1_927_d_-2t related_party means a person that is owned or controlled directly or indirectly by the same interests as the fsc pursuant to sec_482 and sec_1_482-1 temp sec_1_927_d_-2t wta-n-109352-00 temp sec_1 a -1t e applicable for year states subsequent determination of transfer price rental income or commission the fsc and its related_supplier would ordinarily determine under sec_925 and this section the transfer price or rental payment payable by the fsc or the commission payable to the fsc for a transaction before the fsc files its return for the taxable_year of the transaction after the fsc has filed its return a redetermination of those amounts by the commissioner may only be made if specifically permitted by a code provision or regulations under the code such a redetermination would include a redetermination by reason of an adjustment under sec_482 and the regulations under that section or sec_861 and sec_1_861-8 which affects the amounts which entered into the determination in addition a redetermination may be made by the fsc and related_supplier if their taxable years are still open under the statute_of_limitations for making claims for refund under sec_6511 if they determine that a different transfer_pricing method or grouping of transactions may be more beneficial also the fsc and related_supplier may redetermine the amount of foreign_trading_gross_receipts and the amount of the costs and expenses that are used to determine the fsc’s and related supplier’s profits under the transfer_pricing methods any redetermination shall affect both the fsc and the related_supplier the fsc and the related_supplier may not redetermine that the fsc was operating as a commission fsc rather than a buy-sell fsc and vice versa temp sec_1 a -1t e emphasis added the above-cited language sets forth two requirements for a redetermination of fsc commission first the regulation requires that both the fsc’s and related supplier’s statutes of limitation for refund must be open under sec_6511 the united_states tax_court held in union carbide corp v commissioner that a related_supplier could not claim a refund for overpayment of taxes based on recomputations of commission expenses payable to its fsc under temp sec_1 a -1t e where the statutes of limitation for refund were not open for both the related_supplier and its fsc 110_tc_375 the court rejected the related supplier’s argument that the language of temp sec_1 a -1t e requires that only the party in the position of overpayment often the related_supplier must file its claim_for_refund within the time period allowed under sec_6511 second the regulation require sec_2 temp sec_1 a -1t e as amended in by t d 1998_1_cb_844 excludes grouping of transactions as a basis for redetermination of transfer price rental income or commission wta-n-109352-00 that the redetermination of fsc commission shall affect both the related_supplier and the fsc a redetermination shall affect both the related_supplier and the fsc where the service assesses and collects additional tax due from the taxpayer that is placed in a deficiency position typically the fsc as a result of the redetermination of fsc commission and refunds the overpayment_of_tax to the related_taxpayer typically the related_supplier placed in an overpayment position analysis in this case there are three possible situations in which a redetermination may have been made under temp sec_1 a -1t e a redetermination may have been made first when fsc1 remitted its electronic payment on september year or when its amended form 1120-fsc was filed second when uscorp orally advised examination of its intent to file a refund claim involving a redetermination of fsc commissions or third when uscorp filed its amended_return form 1120x on february year claiming a refund due to overpayment of commissions to fsc1 to determine whether fsc1 or uscorp made a timely redetermination inquiry focuses first on what constitutes a redetermination under temp sec_1 a -1t e temp sec_1 a -1t e states clearly that the commissioner may redetermine the transfer price rental payment or commission payable to the fsc additionally temp sec_1 a -1t e allows a fsc and its related_supplier to redetermine the amount of foreign_trading_gross_receipts and the amount of costs and expenses used to compute their profits under the transfer_pricing methods where the fsc and related_supplier determine that a different transfer_pricing method or grouping of transactions is more beneficial in the instant case the recomputation of fsc1's commission was based upon a change from grouping of export transactions to a transaction-by-transaction basis including attendant changes in the allocation of costs and expenses as such the recomputation constitutes a redetermination and must meet the requirements of temp sec_1 a -1t e in a manner consistent with the general rules regarding amended returns and refund claims below we review the three possible situations in this case to discern whether a redetermination was timely under the requirements of temp sec_1 a -1t e situation fsc1’s voluntary payment of additional tax for additional discussion see fsa date fsa date and fsa date wta-n-109352-00 pursuant to sec_6501 the service has three years from the date of filing of a return to assess tax related to that return unless an exception applies in the instant case fsc1 filed its form 1120-fsc for year on september year the date that the return was received by the service since it was received before its extended due_date see 669_f2d_1342 9th cir sec_301_7502-1 fsc1 did not execute an agreement to extend its period of limitation for assessment of tax for year the facts do not indicate that any other exception under sec_6501 would apply here therefore the service had three years from september year to assess any income_tax due from fsc1 for year when fsc1 made its electronic payment of additional tax on september year the sec_6501 three-year period of limitation for assessment had expired additionally the three-year period of limitation for assessment had expired before fsc1's amended_return was filed on september year the date the amended_return was received by the service where as here a payment of additional tax is made after expiration of the period for assessment the service may accept voluntary payments of additional tax but cannot assess the additional_amount tendered sec_6501 i r m sec_403 where a taxpayer voluntarily makes a payment of additional tax after the expiration of its period of limitation for assessment the taxpayer is entitled to a refund of its payment 38_tc_875 revrul_74_580 1974_2_cb_400 in such cases the service must refund the amount of the voluntary payment provided the taxpayer files a timely claim_for_refund in accordance with the terms of sec_6511 revrul_74_580 1974_2_cb_400 in this case fsc1's voluntary payment of additional tax is simply that a payment not a redetermination of transfer price rental payment or fsc commission based on a change in transfer_pricing method grouping of transactions or related costs and expenses although fsc1's amended_return for year may have been the proper manner by which to make a redetermination fsc1's amended_return and thus its redetermination was not timely because the shall affect requirement of temp sec_1 a -1t e was not met the service could not assess additional tax against fsc1 since its period of limitation for assessment had expired in addition the voluntary payment by fsc1 which was made after the period of limitation on assessment had expired had no effect on fsc1's refund period of limitation for the purposes of temp sec_1 a -1t e the relevant refund period for this purpose pertains to the original tax_return that is the form 1120-fsc filed by fsc1 in year as noted above the refund period of limitation had expired on september year which was prior to the voluntary payment in sum because fsc1's three-year period of limitation for assessment which began to run on september year had expired before the filing of its amended wta-n-109352-00 return on september year any assessment of additional tax based on the amended_return is barred by sec_6501 therefore fsc1's redetermination is untimely because it failed the shall affects requirement of temp sec_1 a -1t e moreover the voluntary payment of additional tax had no effect on the refund period of limitation applicable to fsc1 under temp sec_1 a -1t e therefore the regulation’s requirement that the statutes of limitation for making claims for refund be open for the fsc and its related_supplier was not met situation uscorp’s oral notification of intent to file a refund claim uscorp argues that its redetermination was timely as it was made between june and august of year prior to the expiration of fsc1's three-year period of limitation for assessment when uscorp orally notified the exam team of its intent to file a redetermination therefore the focus of inquiry is whether uscorp’s oral statements of future intent to file a redetermination made prior to the expiration of fsc1's period of limitations for assessment constitute a timely filing of an informal refund claim informal claims for refund are recognized as valid claims for refund although they are not made in the form of an amended_return 32_fedclaims_636 fed cl citing 314_us_186 678_f2d_147 ct_cl 318_f2d_915 ct_cl an informal claim_for_refund serves the same purpose as a formal claim_for_refund that is to put the commissioner on notice that the taxpayer asserts a right with respect to an overpayment_of_tax furst f 2d pincite quoting 163_fsupp_614 ct_cl an informal claim must contain the following three components first an informal claim must provide the service with notice that the taxpayer asserts a right to a refund new england elec sys fed cl pincite second the claim must as noted above fsc1 did not file a refund claim rather fsc1 made a voluntary payment of additional tax as evidenced by its electronic payment and amended form 1120-fsc showing additional tax owed the formal requirements of a return differ from the elements of an informal refund claim a return qualifies as a sufficient return under the code where it is filed on the proper form sec_6011 sec_1_6011-1 contains sufficient information to permit the service to calculate tax see 309_us_304 666_f2d_1029 6th cir and is signed under penalties of perjury by the person making the return sec_6061 sec_6062 sec_6065 wta-n-109352-00 describe the legal and factual basis for the refund id third the informal claim must have some written component id citing american radiator 318_f2d_920 courts have required the written component in recognition of turn over in government personnel working on a case furst f 2d pincite citing 35_fsupp_86 ct_cl cert_denied 313_us_578 stating that an informal claim arises through conduct consisting of both written and oral elements the new england electric court noted that an informal claim however requires a court to go beyond the written component and examine the facts and circumstances which are presented in every case as such no set rules can be elucidated as to what constitutes an adequate informal claim rather each case must be determined based on its own unique set of facts of primary importance however is the existence of some written component while courts have varied on the degree of detail required for a writing to adequately constitute an informal claim all courts agree that some written component is required new england elec sys fed cl pincite emphasis added the court explained further that while undocumented oral claims alone cannot establish the elements of an informal claim oral statements of a taxpayer documented in writing by irs personnel may satisfy the written component of an informal claim new england elec sys fed cl pincite citing 181_fsupp_265 ct_cl oral claims alone are insufficient 650_f2d_1178 ct_cl oral claims alone are insufficient 163_fsupp_614 ct_cl irs memorandum considered a component of informal claim pinckes v united_states cl_ct undocumented oral statements are insufficient faria corp v united_states u s t c big_number at big_number tr div ct_cl written component of informal claim need not be a writing created by taxpayer but may be an internal irs memorandum recording what taxpayer intended to do while an informal claim as a whole must specifically request a refund of a sum certain must indicate the taxable years for which the refund is requested and must contain a description of the legal basis for the claim the written component of the informal claim alone does not necessarily have to be the source of the required information new england elec sys fed cl pincite citing furst v united_states f 2d pincite 318_f2d_915 faria corp u s t c at big_number united_states v commercial nat’l bank of peoria f 2d 7th cir the degree of specificity required of a taxpayer’s written component of an informal claim is reduced when a revenue_agent obtains wta-n-109352-00 detailed information on audit new england elec sys fed cl pincite citing 410_f2d_789 ct_cl explaining that while service’s knowledge may lessen the degree of specificity required the burden does not shift from taxpayer to service the written component of an informal claim must at a minimum be a sufficient assertion by a taxpayer that the tax has been overpaid new england elec sys fed cl pincite citing 60_fsupp_229 ct_cl in the instant case uscorp has not met the requirements for an informal claim_for_refund first although uscorp’s oral statements of intent to file refund claims may have given the exam team notice that it would assert a right to refund s there is no evidence indicating that the exam team was given a legal or factual basis for the fsc commission redetermination until fsc1 filed its amended_return on september year a date after the expiration of fsc1's period of limitation for assessment second there is no evidence of a written component either by uscorp or a service employee until uscorp filed its amended_return on february year claiming overpayment of fsc commissions as a result the purported informal claim did not contain the necessary components to constitute an informal claim_for_refund assuming arguendo that uscorp can establish that there was an informal refund claim filed in year we believe the shall affects requirement of temp sec_1 a -1t e still has not been met the service cannot assess additional tax against fsc1 because its period of limitation for assessment had expired we believe that fsc1 had an affirmative duty under the shall affects language of the regulation to timely extend its statute of limitation for assessment in order for it or its related_supplier to gain the benefits under the regulation in sum uscorp failed to meet the requirements for an informal refund claim where no legal or factual basis was provided for the purported informal claim and there was no written component thus one must determine whether under the third situation presented uscorp’s amended_return meets the redetermination requirements of temp sec_1 a -1t e situation uscorp’s amended_return fails to satisfy redetermination requirements under temp sec_1 a -1t e uscorp filed its amended_return form 1120x on february year claiming a refund on the basis of additional fsc commission deductions for year at that time fsc1's period of limitation for assessment for year had lapsed accordingly uscorp’s amended_return failed to satisfy the shall affects requirement of temp sec_1 a -1t e since the service could not assess fsc1 the additional tax arising from the increased commission income payable by uscorp furthermore fsc1's voluntary payment of additional tax and filing of its amended_return after the expiration of its period of limitation on wta-n-109352-00 assessment did not affect its periods of limitation for refund or assessment accordingly the temp sec_1 a -1t e requirement that the statutes of limitation for making claims for refund for both the fsc and its related_supplier was not met please call if you have any further questions by elizabeth g beck senior technical reviewer branch office of the associate chief_counsel international
